UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 07-6287



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


BEKIR VURAL,

                                                Defendant - Appellant.



                                 No. 07-6709



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


BEKIR VURAL,

                                                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (1:90-cr-00139-AVB)


Submitted:     August 24, 2007             Decided:   September 7, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Bekir Vural, Appellant Pro Se. Charles Philip Rosenberg, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Bekir Vural appeals the

district court’s orders denying his Fed. R. Civ. P. 60(b) motions.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm the orders of the district court.               See

United States v. Vural, No. 1:90-cr-00139-AVB (E.D. Va. filed

Jan. 31, 2007 & entered Feb. 2, 2007; filed & entered Apr. 26,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -